Exhibit 10.2

 

Non-Solicitation Agreement

 

By and between

 

Scott Galit and MetaBank

 

Dated February 8, 2010

 

1

--------------------------------------------------------------------------------


 

NON-SOLICITATION AGREEMENT

 

This Non-Solicitation Agreement is dated February 8, 2010, by and between Scott
Galit (“Employee”) and MetaBank (“MetaBank”), a corporation.

 

WHEREAS, during the course of employment or association with MetaBank, Employee
has received certain confidential and proprietary materials and highly sensitive
information; and

 

WHEREAS, MetaBank provided the foregoing with the intention and understanding
that it would be kept in confidence by Employee; and

 

WHEREAS, to preserve the value and usefulness of the foregoing, and in
consideration of Two Hundred Thirty Thousand Four Hundred Eighty and 77/100
Dollars ($230,480.77), MetaBank requires this Agreement from Employee providing
certain covenants not to solicit MetaBank’s customers;

 

NOW THEREFORE, in consideration of the foregoing, Employee hereby promises and
agrees as follows:

 

1.             Definitions.  For purposes of this Agreement, the following terms
shall have the following meaning:

 

(a)                                  “Customer” means any person or entity that
is doing business with MetaBank on the Determination Date.

 

(b)                                 “Determination Date” means the date of
termination or severance of the employment relationship between Employee and
MetaBank.

 

2.           Non-Solicitation.  Employee, either personally or on behalf of
another person or entity,  hereby covenants and agrees to not directly or
indirectly divert business from MetaBank or solicit (or attempt to solicit) any
Customers of MetaBank in connection with prepaid debit card or credit card
services or related services, or otherwise divert or attempt to divert any
existing business of MetaBank existing as of the date of this Agreement or the
Determination Date, anywhere within the United States, while this Agreement
remains in effect and within the one (1)-year period following the Determination
Date, for so long as MetaBank continues to carry on a like business therein.

 

3.             Representations of Employee.  Employee expressly represents and
warrants as follows:

 

(a)                                  If Employee obtains or commences employment
(whether full-time or part-time) with any other employer during the one (1)-year
period following the Determination Date, Employee will provide such new employer
with a copy of this Agreement, and Employee agrees that MetaBank may provide
copies of this Agreement to such new employer.  Employee agrees that MetaBank
shall have the right to inform any such new employer of Employee’s obligations
hereunder.

 

--------------------------------------------------------------------------------


 

(b)                                 The restrictions and limitations contained
in this Agreement are reasonable as to scope and duration and are necessary to
protect MetaBank’s trade secrets and confidential information and to preserve
for MetaBank the competitive advantage derived from maintaining confidentiality
and restricted competition by Employee.

 

4.             Enforcement and Remedy.  Employee expressly agrees that its
violation of this Agreement shall entitle MetaBank to the recovery of damages
and injunctive relief.  MetaBank shall be entitled to any and all further or
other rights and remedies available at law or in equity, without the requirement
of posting a bond.  If a legal action is instituted to enforce the provisions of
this Agreement, or any part thereof, MetaBank shall be entitled to recovery of
reasonable attorneys’ fees and costs, including discovery costs, as determined
by the Court.

 

5.             Severability.  In the event that any of the restrictions and
limitations contained in this Agreement are deemed to be unenforceable or to
otherwise exceed any time, geographic or other limitations permitted by
applicable law, the provisions of this Agreement shall be reformed to the
maximum extent permitted by applicable law, and each provision determined to be
unenforceable or not in compliance with applicable law shall be deemed severed
from the remaining terms and conditions of this Agreement, which shall remain in
full force and effect.

 

6.             Waiver.  Failure of either party to insist upon the strict
performance of any of the covenants or conditions of this Agreement or to
exercise any right or option herein conferred in any one or more instances shall
not be construed as a waiver or relinquishment for the future of any such
covenants, conditions, rights or options, but the same shall remain in full
force and effect.  The doing of any party of any act or thing which it is not
obligated to do hereunder shall not be deemed to impose any obligation upon it
to do any such act or thing in the future or in any way change or alter any
provision of this Agreement.

 

7.             Successors.  This Agreement shall inure to the benefit of both
MetaBank and Employee, and their respective successors and assigns.

 

8.             Assignment.  This Agreement is a personal services contract and
Employee may not assign his duties and obligations hereunder.

 

9.             Amendment.  No change, waiver, modification or amendment to this
Agreement, or any covenant, condition or limitation herein contained, shall be
valid unless the same shall be in writing and signed by the parties hereto.

 

10.           Choice of Law / Consent to Jurisdiction.  This Agreement shall be
deemed to have been executed and delivered from the State of South Dakota, and
the rights of obligations of the parties hereunder shall be construed and
enforced in accordance with and governed by the laws of the State of South
Dakota without regard to the principles of conflicts of law.  Employee agrees
that any lawsuit arising directly or indirectly or otherwise in connection with,
out of or related to this Agreement may be litigated only in the courts whose
situs is within the State of South Dakota, and Employee specifically waives any
right Employee may have to transfer or

 

2

--------------------------------------------------------------------------------


 

change venue of any such litigation, and herby consents and submits to the
jurisdiction of any courts located within the State of South Dakota.

 

11.           Construction.  This Agreement and all of the words, terms and
provisions hereof shall be construed in accordance with their usual and ordinary
meanings and not in favor of or against either party hereto.  As required by the
context in the construction of this Agreement, pronouns of the masculine gender
shall be deemed to include the feminine gender, pronouns of the neuter gender
shall be deemed to include the masculine and feminine gender, and words and
phrases in the singular shall be deemed to include the plural, and vice versa.

 

12.           Headings.  The headings herein have been inserted for convenient
reference only and shall not be construed as limiting or defining the
substantive terms of this Agreement.

 

13.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same Agreement.

 

14.           Attorneys’ Fees.  If litigation is commenced to enforce this
Agreement, the party who substantially prevails in such litigation shall be
entitled to the recovery of reasonable attorneys’ fees, costs and expenses
(including deposition and other discovery expenses), which recovery shall be
enforceable by judgment of the court.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of the day
and year first above written.

 

 

EMPLOYEE

 

 

 

/s/ Scott Galit

 

Scott Galit

 

 

 

 

 

METABANK

 

 

 

By

Brad C. Hanson

 

 

Brad C. Hanson, Executive Vice President of Meta Financial Group and MetaBank
and President of Meta Payments Systems

 

3

--------------------------------------------------------------------------------